           Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TIAWAN BRITTON,                        )
                                       )
      Plaintiff,                       )
                                       )       CIVIL ACTION
vs.                                    )
                                       )       FILE No. _____________________
HT RETAIL, LLC,                        )
                                       )
      Defendant.                       )

                                   COMPLAINT

      COMES NOW, TIAWAN BRITTON, by and through the undersigned

counsel, and files this, his Complaint against Defendant HT RETAIL, LLC

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                          JURISDICTION AND VENUE

      1.      This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.      Venue is proper in the federal District Court for the Northern District


                                           1
            Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 2 of 14




of Georgia, Atlanta Division.

                                      PARTIES

       3.      Plaintiff TIAWAN BRITTON (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in Atlanta,

Georgia (Fulton County).

       4.      Plaintiff suffers from Spinal Muscular Atrophy (“SMA”) and is

disabled as defined by the ADA.

       5.      Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

       6.      Plaintiff is unable to walk and uses a wheelchair for mobility

purposes.

       7.      Defendant HT RETAIL, LLC (hereinafter “Defendant”) is a Georgia

limited liability company, and transacts business in the state of Georgia and within

this judicial district.

       8.      Defendant may be properly served with process via its registered

agent for service, to wit: Charles E. Taylor, Esq., 3355 Lenox Road, N.E., Suite

425, Atlanta, Georgia, 30319-1352.




                                           2
           Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 3 of 14




                           FACTUAL ALLEGATIONS

      9.      On or about November 8, 2019, Plaintiff was a customer at “Little

Caesar's,” a business located at 841 Oak Street, S.W., Atlanta, Georgia 30310.

      10.     Defendant is the owner or co-owner of the real property and

improvements that are the subject of this action. (The two separate, contiguous

structures and improvements situated upon said real property shall be referenced

herein as the “East Facility” and “West Facility” (together, the “Facilities”), and

said parcel of real property shall be referenced herein as the “Property”).

      11.     Plaintiff lives approximately eleven (11) miles from the Facility and

Property.

      12.     Plaintiff’s access to the businesses located at 841 Oak Street, S.W.,

Atlanta, Georgia 30310, Fulton County Property Appraiser’s parcel number 14

0108 LL0185, and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of his disabilities, and he will be denied and/or

limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      13.     Plaintiff has visited the East Facility and Property at least once before


                                           3
         Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 4 of 14




and intends on revisiting the Facilities and Property once the Facilities and

Property are made accessible.

      14.   Plaintiff intends to revisit the Facilities and Property to purchase

goods and/or services.

      15.   Plaintiff travelled to the Facilities and Property as a customer and as

an advocate for the disabled, encountered the barriers to his access of the West

Facility and Property that are detailed in this Complaint, engaged those barriers,

suffered legal harm and legal injury, and will continue to suffer such harm and

injury as a result of the illegal barriers to access present at the Facilities and

Property.

                             COUNT I
                 VIOLATIONS OF THE ADA AND ADAAG

      16.   On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.    The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.   The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.   Each Facility is a public accommodation and service establishment.

                                        4
         Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 5 of 14




      20.    The Property is a public accommodation and service establishment.

      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      22.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    Each Facility must be, but each are not, in compliance with the ADA

and ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.    Plaintiff has attempted to, and has to the extent possible, accessed the

Facilities and the Property in his capacity as a customer of the Facilities and

Property, and as an advocate for the disabled, but could not fully do so because of

his disabilities resulting from the physical barriers to access, dangerous conditions


                                         5
         Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 6 of 14




and ADA violations that exist at the Facilities and Property that preclude and/or

limit his access to the Facilities and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      27.    Plaintiff intends to visit the Facilities and Property again in the very

near future as a customer and as an advocate for the disabled in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Facilities and Property, but will be unable to fully do so

because of his disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Facilities and Property that preclude and/or

limit his access to the Facilities and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facilities

and Property, as prohibited by, and by failing to remove architectural barriers as


                                          6
           Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 7 of 14




required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.     Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facilities and Property, including those

specifically set forth herein, and make the Facilities and Property accessible to and

usable by Plaintiff and other persons with disabilities.

      30.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facilities and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facilities and Property include, but are not limited to:

      a.      The Property lacks an accessible route from the public sidewalk

              to the accessible entrances of the Facilities, in violation of

              section 206.2.1 of the 2010 ADAAG standards.

      b.      One of the (2) accessible parking spaces on the Property most

              proximate to the center of the East Facility does not have proper

              disabled-accessible signage, in violation of section 502.6 of the

              2010 ADAAG standards.

      c.      The two (2) accessible parking spaces on the Property most


                                          7
     Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 8 of 14




        proximate to the center of the East Facility do not have access

        aisles adjacent to either of them, in violation of section 502.3 of

        the 2010 ADAAG standards.

d.      The above-described two (2) accessible parking spaces on the

        Property most proximate to the center of the East Facility do

        not adjoin an accessible route, and require significant travel

        within the vehicular way to achieve access to the East Facility,

        in violation of sections 208.3 and 502.3 of the 2010 ADAAG.

e.      The accessible parking space on the Property located at the

        southwestern corner of the East Facility is missing proper

        identification signage, in violation of section 502.6 of the 2010

        ADAAG standards.

f.      The accessible parking space on the Property located at the

        southwestern corner of the East Facility has a slope in excess of

        1:48 (one to forty-eight), in violation of section 502.4 of the

        2010 ADAAG standards.

g.      The access aisle adjacent to the above-described accessible

        parking space on the Property located at the southwestern

        corner of the East Facility also has a slope in excess of 1:48


                                     8
     Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 9 of 14




        (one to forty-eight), in violation of section 502.4 of the 2010

        ADAAG standards.

h.      The above-described accessible parking space is not located on

        the shortest accessible route from said accessible parking space

        to the accessible entrances of the East Facility, in violation of

        section 208.3.1 of the 2010 ADAAG standards.

i.      The two (2) accessible parking spaces on the Property located

        on the east side of the West Facility are missing proper

        identification signs, in violation of section 502.6 of the 2010

        ADAAG standards.

j.      The access aisle adjacent to southernmost of the two (2) above-

        described accessible parking spaces on the Property located on

        the east side of the West Facility has excessive vertical rises

        within its boundaries, in violation of section 502.4 of the 2010

        ADAAG standards.

k.      The ramp most proximate to the above-described accessible

        parking spaces has side flares with slopes in excess of 1:10 (one

        to ten), in violation of section 406.3 of the 2010 ADAAG

        standards.


                                    9
     Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 10 of 14




l.      The two (2) accessible parking spaces on the Property located

        on the south side of the West Facility are missing proper

        identification signs, in violation of section 502.6 of the 2010

        ADAAG standards.

m.      The two (2) accessible parking spaces on the Property located

        on the south side of the West Facility each have slopes in

        excess of 1:48 (one to forty-eight), in violation of section 502.4

        of the 2010 ADAAG standards.

n.      The access aisle adjacent to the above-described two (2)

        accessible parking spaces on the Property located on the south

        side of the West Facility has excessive vertical rises within its

        boundaries, in violation of section 502.4 of the 2010 ADAAG

        standards.

o.      The access aisle adjacent to the above-described accessible

        parking spaces on the Property located on the south side of the

        West Facility is not level due to the presence of a ramp within

        the boundaries of said access aisle, in violation of section 502.4

        of the 2010 ADAAG standards.

p.      The side flares of the above-described ramp on the Property


                                    10
        Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 11 of 14




             located on the south side of the West Facility have slopes in

             excess of 1:10 (one to ten), in violation of section 406.3 of the

             2010 ADAAG standards.

      31.    Without limitation, the above-described violations of the ADAAG

made it more difficult for Plaintiff to locate an accessible parking space on the

Property, and more difficult and dangerous for Plaintiff to utilize the accessible

routes on the Property.

      32.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      33.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      34.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      35.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.


                                         11
        Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 12 of 14




      36.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      37.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      38.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      39.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      40.    Plaintiff’s requested relief serves the public interest.

      41.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      42.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees


                                          12
        Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 13 of 14




and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      43.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)   That the Court find Defendant in violation of the ADA and ADAAG;

      (b)   That the Court issue a permanent injunction enjoining Defendant from

            continuing its discriminatory practices;

      (c)   That the Court issue an Order requiring Defendant to (i) remove the

            physical barriers to access and (ii) alter the subject Facility and

            Property to make them readily accessible to, and useable by,

            individuals with disabilities to the extent required by the ADA;

      (d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

            litigation expenses and costs; and

      (e)   That the Court grant such further relief as deemed just and equitable

            in light of the circumstances.

                                      Dated: November 26, 2019.

                                      Respectfully submitted,

                                      /s/Craig J. Ehrlich
                                      Craig J. Ehrlich

                                        13
        Case 1:19-cv-05386-AT Document 1 Filed 11/26/19 Page 14 of 14




                                    Georgia Bar No. 242240
                                    The Law Office of Craig J. Ehrlich, LLC
                                    1123 Zonolite Road, N.E., Suite 7-B
                                    Atlanta, Georgia 30306
                                    Tel: (800) 238-3857
                                    Fax: (855) 415-2480
                                    craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      14
